Citation Nr: 1709166	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  11-21 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1977 to July 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).  

A June 2011 Statement of the Case (SOC) denied entitlement to the Veteran's service connection claims for a low back disorder and anxiety.  Although the Veteran's August 2011 VA Form 9 included both issues, a December 2011 rating decision granted entitlement to service connection for an anxiety disorder with depression and posttraumatic stress disorder features.  Thus, the issue is no longer before the Board.  Grantham v. Brown, 11 F.3d 1156, 1158 (Fed. Cir. 1997).  

This case was previously remanded by the Board, in July 2014, for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

FINDING OF FACT

There is competent and probative medical evidence of record to support a finding that the Veteran's low back disorder is related to active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are met.  38 U.S.C.A. § 1101, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Given that the Board is granting the Veteran's claim for service connection for a low back disability there is no need to address the sufficiency of notice or assistance with regard to these claims, as any error would be harmless.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As arthritis is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435   (2011), some issues fall outside the realm of common knowledge of a lay person.  See Jandreau (lay persons not competent to diagnose cancer). 

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

III. Merits

The Veteran carries a current diagnosis of degenerative disc disease of the lumbar spine, confirmed by diagnostic imaging conducted in 2009.  He has consistently reported low back pain and sought treatment therefor since that time.  Accordingly, the Board finds the first component of service connection, the presence of a current disability, is met.  

The Veteran contends that he initially injured his low back in 1980 while deployed in South Africa in a Marine Embassy detachment.  He reports he visited a local, private provider, and was treated conservatively with muscle relaxants and analgesic pain medication.  The Veteran acknowledges that his service treatment records do not confirm this injury.  These records do, however, reveal an additional lumbar injury in 1993, when the Veteran suffered a low back strain while helping a friend move a piece of furniture.  

The Veteran has submitted a number of lay statements from fellow service members dated in November 2011.  The first of these, from a fellow service member who was stationed in South Africa with the Veteran, corroborates his account of his 1980 lumbar injury.  A second  statement reveals the Veteran advanced numerous low back-related complaints in 1982, with symptoms that often forced him to restrict his physical activity for a week or more.  A third statement shows the Veteran reported debilitating low back symptoms in 1985.  A fourth statement from the Veteran's Officer-in-Charge confirms that the Veteran suffered frequent bouts of "extreme low back" pain between 1988 and 1989, adding the Veteran refused treatment, preferring to self-medicate.  A final statement demonstrates the Veteran's symptoms persisted through 1996, at which point the Veteran was experiencing frequent bouts of debilitating low back pain which appeared to inhibit normal movement.  This statement confirms the Veteran continued to refuse treatment, choosing instead to self-medicate.  These lay statements are competent to report what the Veteran has previously told them, as well as what they observed in his behavior.  Moreover, the Board finds their statements credible, as they are in general accord with the other evidence of record, with each other, and with the Veteran's own consistent statements.  The Board finds that the evidence of record supports the Veteran's contention regarding his in-service low back injuries.  Thus, the second component of service connection, an in-service incurrence, is met.  

With respect to nexus, the Board notes there are two VA opinions of record opining that it is less likely as not that the Veteran's lumbar degenerative disc disease is related to his in-service injuries.  However, as noted in the July 2014 Board remand, the first of these opinions is inadequate for failure to address the Veteran's consistent contentions of ongoing symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  On remand, a second VA examination was conducted in August 2014.  The examiner opined that although the record revealed multiple in-service lumbar injuries, it was less likely as not that the Veteran's current degenerative disc disease was related to his in-service injuries, relying on the lack of treatment sought in the years immediately following separation from service.  However, this opinion does not give due consideration to the Veteran's consistent reporting of back-related symptoms following his 1980 injury.  Nor does it account for the Veteran's consistent reporting  of continuity of low back pain since service, or his contention that he did not seek treatment because he preferred to self-medicate.  The Board notes these contentions are supported by the numerous lay statements detailed above, as well as by the lay statement of the Veteran's ex-wife, discussed below.  Accordingly, neither of these VA opinions are afforded much probative weight.

The Veteran has also submitted two opinions from private providers.  The first of these, a December 1, 2011, opinion from S. S., M.D., indicates only that "it is reasonable to believe that an injury in the 1980's may have contributed to or started his back problems."  This opinion is vague, speculative, and inadequate to establish a nexus between the Veteran's in-service injuries and his current disability.  However, a December 15, 2011, private opinion from L. B., D.C., reveals the Veteran initially sought low back treatment in 1991 with the provider furnishing the opinion, and was diagnosed with musculoligamentous injury to the lumbar spine, lumbar joint dysfunction and sacroiliac joint dysfunction.  Dr. B's opinion indicates such injuries more often than not result in lumbar degenerative disc disease.  Dr. B concluded that based on his history of treating the Veteran, his review of recent diagnostic imaging, and the Veteran's consistent reporting of symptoms, it is more likely than not that the Veteran's in-service injuries are the "root cause of his current degenerative disc disease."   The Board finds this opinion the most persuasive opinion of record, particularly given its acknowledgement of the Veteran's consistent reporting of symptoms and the provider's familiarity with the Veteran's history of low back pain.

In addition, the Veteran is competent to establish the continuity of his lumbar spine disorder symptomatology since service.  38 C.F.R. §3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  The Board also finds the Veteran to be credible.  Although a July 1997 separation examination was silent for lumbar-related complaints, the Veteran has consistently reported that his lumbar symptoms have been present since service, and that for a long period after separation, he chose to self-medicate rather than seek medical treatment.  Moreover, the Board finds significant the Veteran's reporting of his 1980 back injury to his private provider in 1991, many years before the instant claim was filed.  

Finally, the record contains a November 2011 statement from the Veteran's ex-wife, confirming his complaints of low back pain have been consistent since service, and have persisted from separation through the current appeal period.  The Veteran's ex-wife is competent to report symptoms she herself observed.  Moreover, her statements are credible and consistent with the Veteran's own account of his history of back symptoms, as well as with the other lay statements of record from fellow service members.  The Board finds that this panoply of evidence is more persuasive than the negative VA medical opinions of record; thus, the nexus element is met.

In sum, the Board finds that, given the competent and credible statements of the Veteran, the credible lay statements of record, the significant probative value of the December 15, 2011 private opinion linking the Veteran's current back condition to service, and the available medical evidence, service connection for a low back disability is warranted.  See Gilbert v. Derwinski, 1. Vet. App. 49 (1991).


ORDER

Entitlement to service connection for a low back disorder is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


